DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	The amendment of 2/10/22 is considered non-compliant for formality issues.  
First, new claims should not be underlined.  As a courtesy, amendment will be considered but any further formality issues during prosecution will be issued a notice of non-compliance.
Furthermore, all claim limitations should be double spaced.  As such, Claim 19 is objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Response to Amendment
The amendment filed 2/10/22 has been entered.  Claim 19 remains pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/1/21 merely for cancelling all pre-existing claims.
Drawings
The drawings are objected to being inconsistent between Figures.  For example:
Figs. 1 and 2 seem inconsistent with the depiction in Fig. 4 such as the right side of Fig. 4, including the end
Figs. 1-3 in general also do not well illustrate the delineation of depth, curvature, or lack of, in light of one another
For example, Figs. 1 and 2 seem inconsistent at least for their depiction of surface 4; Fig. 2 seems to indicate that Fig. 1 should show some sort of “shading” or change in depth at the left/right ends
Fig. 2 transition from 4 to 5 at 6 seems to suggest 4 is flat while 6 bulges out, while Fig. 4 seems to indicate a hard transition at least at the left end 
Especially in light of the various inconsistencies herein between “semi-circular side” of the overall garment weight and of the sides, it seems that Fig. 4 left side’s annotation of the element “6” is incorrect relative to the rest of the annotations 6
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
[0021] “garment weight has two semi-circular sides 6 to avoid any sharp edges that may damage the fabric”; however, Figs. 1-4 seem to illustrate otherwise; furthermore, inasmuch as remarks insist that each surface has a circular side, there are edges
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
Claim 19 Line 4 “first surface consists of…two opposing semi-circular sides” is not clearly illustrated, specifically the beginning and end of the semi-circular sides for the first surface
The assumption in Claim 19 that “second surface consists of two opposing semi-circular sides” (since Line 4 “first surface consists of…two opposing semi-circular sides” and Line 9 “the second surface is identical in shape to said first surface”) is not clearly illustrated as similarly aforementioned
Claim 19 Line 9 “second surface is identical in shape to said first surface” seems to be inconsistent with Claim 4
Claim 19 Lines 13-14 “side surface is…0.1 inch in width and 5.14 inches in length” in light of “parallel sides is 1 inch and the width between said parallel sides is 0.5 inches” in Line 5.  seem to be reciting that the parallel side of the first/second surface of the weight is 10x that of the side surface, and the length of the side surface is also at least 10x that of the parallel side of the first/second surface, whereas the figures do not seem to support such a recitation; even though the Figures are not to scale, the Figures do not suggest such a recitation
The term “perimeter” in Claim 19 Lines 15 and 17 is not clearly annotated; especially in light of the new matter rejections surrounding the term and in light of the lack of clarity pertaining to the dimensions of the weight, the perimeter of the first surface and perimeter of the second surface is unclear as to where such perimeters are located, such as along the thickness/height, let alone where along the thickness/height
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 19 Line 2 “rectangular weight portion” is not in the specification
Claim 19 Lines 4-17 beginning with “first surface consists of two opposing parallel sides” and ending with “such that all three surfaces together form a three-dimensional shape” is not in the specification
Claim 19 Line 24 “adhesive layer is comprised of a pressure-sensitive reusable adhesive” is not in the specification
Claim Objections
Claim(s) 19 is/are objected to because of the following informalities: 
Lines 4-6, for the sake of flow, are recommended to read “the first surface consists of two opposing parallel sides and two opposing semi-circular sides in the same plane as said parallel sides, wherein the length of said parallel sides is 1 inch and the width between said parallel sides in 0.5 inch, wherein the endpoints…”
It is not explicitly clear that Line 15 “one length side” and Line 16 “opposite length side” is of the “two length sides” in Line 13
The term “inch” occurring twice in Line 5 and again in Line 13 is inconsistent with the term “inches” in Line 12 and Line 14; it is unclear why some recitations are in “inches” and others are in “inch”
Both the metric system (grams in Line 19) and the imperial system (inch/inches in Lines 5, 12-14) are utilized in the claims; should it be desired that both systems be used, then each recitation of a value should be accompanied by both the metric and the imperial equivalent (grams/ounces and inches/centimeters, for example)
Line 23 after “adhesive layer” delete “that”
Disagreement with any of the aforementioned may warrant a 112(b) indefiniteness rejection without constituting new matter
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 Line 2 “rectangular weight portion” is considered new matter.  Specification only ever disclosed “generally rectangular” such as in [0006] and [0021].  Inasmuch as the original disclosure did not specify a definition for the term “generally” (such as a numerical range), the term “generally rectangular” does not necessarily encompass the scope of the term “rectangular,” and therefore the limitation is considered new matter.  Applicant may claim what is in the original disclosure.
Claim 19 Line 4 “wherein the first surface consists of two opposing parallel sides” is considered new matter.  See similar 112(a) new matter rejections in previous office actions and the response to arguments section below.  [0005] only recites “parallel sides” in regards to the overall garment weight, and not to the surfaces.  As such, nowhere in the disclosure are “parallel sides” associated with “surfaces.”  Furthermore, applicant’s remarks indicate that Fig. 1 of surface 4 is obround and is identical to surface 5.  Fig. 4 clearly shows that Fig. 5 is not obround, and therefore surface 4 does not necessarily have parallel sides.
Claim 19 Lines 4-5  “wherein the length of said parallel sides [of said first surface] is 1 inch and the width between said parallel sides is 0.5 inch” is considered new matter in the context of the first surface.  [0025] discloses some dimensional values, but similarly as aforementioned, the disclosure is in the context of the overall garment weight, and not of a specific surface, such as first surface as currently claimed.  [0025] reads “garment weight 1…has a thickness of approximately 0.04 inches.  The thickness of the garment weight 1 is typically less than 0.3 inches…the thickness is in a range of 0.04 to 0.3 inches”.
Claim 19 Lines 4-5 “the first surface consists of…two opposing semi-circular sides in the same plane as said parallel sides” is considered new matter.  Although Fig. 1 may seem to suggest such a recitation, Fig. 2 seems to indicate otherwise, as there is no clear delineation for where a first surface’s “semi-circular side” begins, especially, as element 6 for “semi-circular side” of the overall garment weight seems curved.  
Claim 19 Lines 7-8 “wherein the endpoints of each semi- circular side [of the first surface] meet the endpoints of each parallel side such that each semi-circular side spans only the width between said parallel sides” is considered new matter especially in the context of the first surface.  Inasmuch as semi-circular sides in view of the first surface has already been indicated new matter, this recitation is also considered new matter.  Furthermore, inasmuch as this recitation was not in the original disclosure, it is considered new matter, further in light of the use of the term “only” which is specifically narrowing the recitation of a structure.
Claim 19 Line 9 “and the second surface is identical in shape to said first surface” is considered new matter.  Nowhere in the specification is this explicitly disclosed, and Fig. 4 clearly shows surfaces 4 and 5 being different.
Claim 19 Lines 10-11 “and said second surface opposes said first surface in a parallel plane” is considered new matter pending clarification.  Although Figures may potentially illustrate such a limitation, in light of the inconsistencies within the drawings, claims, and specification, it is unclear if applicant’s illustrations truly illustrate as no delineation has been provided as to where the semi-circular sides of the surface begin and end.  Element 6 (“semi-circular sides”) was disclosed of the overall garment weight and not of the specific surfaces.  Furthermore, Fig. 2 also does not clearly delineate where the semi-circular sides of each surface clearly begin and end.
Claim 19 Lines 10-11 “said second surface… is identically oriented as said first surface” is considered new matter.  Especially as such a limitation was not explicitly disclosed in the specification and as Figure 4 seems to illustrate otherwise, the limitation is new matter.
Claim 19 Lines 12-13 “and said first and second surfaces are separated by a distance of 0.1 inches” is considered new matter.  As best understood, applicant is attempting to rely on [0025] “thickness” for this limitation.  However, [0025] discloses the thickness of the overall garment weight, and not of a thickness between surfaces.  As claims indicate that each surface has semi-circular sides but does not delineate where the semi-circular sides begin and end, it is unclear where the 0.1 inches separation begins and ends, and therefore whether or not it is covered by the disclosure pertaining to the overall garment weight.
Claim 19 Lines 13 “and the side surface is rectangular with two length sides and two width sides” is considered new matter.  Nowhere in the specification is support found for such a recitation.  On the contrary, the specification seems to indicate otherwise.   Especially in light of Claim 19 Lines 1-3 wherein the “side surface” is recited as part of the overall garment weight and the specification discloses that the overall garment weight’s side surface is a semi-circular side ([0021] “garment weight 1 has two semi-circular sides 6”) it is unclear how “semi-circular” is considered synonymous with the term “rectangular.”  Furthermore, Figs. 2 and 3 show the end and side perspectives of the garment weight, all indicated as “semi-circular” with the element 6, which also do not serve to clarify how semi-circular is synonymous with “rectangular.”  Especially as applicant does not have support for the term rectangular, there is no support for the term “two length sides and two width sides.”  Even if the limitation was attempting to use “two length sides and two width sides” to define the term “rectangular,” the term “rectangular” is essentially “rectangle-like,” and without an original definition defining the range of “like”, such a definition is encompassing new matter as it is not in the original disclosure.  
Claim 19 Lines 13-14 “the side surface… is 0.1 inch in width and 5.14 inches in length” is considered new matter.  No support has been indicated for where such a recitation is supported in the original disclosure, and it is unclear how such values were concluded.  
Claim 19 Lines 15-16 “perimeter” is also new matter.  Especially as the specification discloses the overall garment weight is [0006] “generally rectangular” and also has [0021] “semi-circular sides” 6 in Figs. 2 and 3, it is unclear how the weight has a “perimeter.”  
Claim 19 Lines 15-17 “and one length side of said side surface is adjacent to the entire perimeter of said first surface and the opposite length side of said side surface is adjacent to the entire perimeter of said second surface, such that all three surfaces together form a three-dimensional shape” is considered new matter; assuming the “one length side” and “opposite length side” are referring to “two length sides” of Line 13 and Line 13 is considered new matter, the recitation in Lines 15-17 is also considered new matter; furthermore, although the term “adjacent” is broad, such a recitation is considered new matter pending clarification of its 112(b) indefiniteness rejection as it is not found in the specification, no support has been indicated for the limitation, and the limitation seems to be potentially bringing in new structure/limitations for the side surface to have two separate lengths that are both adjacent to the entire perimeter.
Claim 19 Line 24 “said adhesive layer is comprised of a pressure-sensitive reusable adhesive” is considered new matter for reciting the combination of pressure-sensitive and reusable.  Although [0005] indicates “adhesive layer may be, for example, a reusable adhesive, a pressure sensitive adhesive, etc”, such a recitation recites “reusable” and “pressure-sensitive” as alternatives and not in combination.  Furthermore, original disclosure Claims 9 and 10 with their recitations and dependencies also indicate “pressure sensitive” and “reusable” as alternatives and not in combination.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 19 is/are rejected under U.S.C. 112(b).
	The term “first surface consists of two opposing parallel sides…and two opposing semi-circular sides…the second surface is identical in shape to said first surface” in Claim 19 Lines 4-6, 9 is unclear and therefore renders the claim indefinite.  There are multiple inconsistencies between the claims and the specification [0021] “garment weight 1 has two semi-circular sides 6 to avoid any sharp edges.”  Even assuming there is support for each surface of the garment weight having two semi-circular sides and also parallel sides, how would such structures also result in an overall garment weight 1 “avoid[ing] any sharp edges”?  It is unclear how to read the claims in light of the specification.
The term “first and second surfaces are separated by a distance of 0.1 inches” in Line 12 and “side surface…is 0.1 inch in width” in Lines 12-13 is unclear and therefore renders the claim indefinite.  Even if all the terms and recitations are supported, it is still unclear how this “distance” and “width” differ in location, structure, or other elemental differences.
	The term “side surface is rectangular” in Claim 19 Line 13 is unclear and therefore renders the claim indefinite.  Especially in light of Claim 19 Lines 1-3 wherein the “side surface” is recited as part of the overall garment weight and the specification discloses that the overall garment weight’s side surface is a semi-circular side ([0021] “garment weight 1 has two semi-circular sides 6”) it is unclear how “semi-circular” can be interpreted “rectangular.”  Furthermore, Figs. 2 and 3 show the end and side perspectives of the garment weight, all indicated as “semi-circular” with the element 6.  As such, it is unclear how side surface is rectangular and also unclear how the read the claims in light of the specification.
	The term “side surface is…0.1 inch in width and 5.14 inches in length” in Lines 13-14 is unclear in light of “parallel sides is 1 inch and the width between said parallel sides is 0.5 inches” in Line 5.  Such dimensions seem to be reciting that the parallel side of the first/second surface of the weight is 10x that of the side surface, and the length of the side surface is also at least 10x that of the parallel side of the first/second surface.  Especially as the figures do not seem to support such a recitation, it is unclear if the limitations have a typographical error or how these limitations are meant to be interpreted in light of the disclosure.
Claim 19 recites the limitation "the entire perimeter of said first surface" in Line 15.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, especially as the overall garment weight is “generally rectangular” and also has “semi-circular sides” 6 in Figs. 2 and 3, it is unclear how the weight has a “perimeter” associated with a first surface.  
Claim 19 recites the limitation "the entire perimeter of said second surface" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, especially as the overall garment weight is “generally rectangular” and also has “semi-circular sides” 6 in Figs. 2 and 3, it is unclear how the weight has a “perimeter” associated with a second surface.  
Claim 19 Lines 15-17 “and one length side of said side surface is adjacent to the entire perimeter of said first surface and the opposite length side of said side surface is adjacent to the entire perimeter of said second surface, such that all three surfaces together form a three-dimensional shape” is unclear and therefore renders the claim indefinite.  Similarly as aforementioned for Line 13, as the “side surface” is of the overall garment weight in the claims (element 6 in the figures) and is semi-circular, it is unclear how it has “one length side” and an “opposite length side.”  Similarly as aforementioned for Lines 15 and 16, it is unclear how first and second surfaces each have “perimeter.”  Even if such recitations are persuasively clarified, and even though the term “adjacent” is broad, it is still unclear how such a first and opposite length side individually are adjacent to the entirety of the perimeter of the first surface 4 and also adjacent to the entirety of the perimeter of the second surface 5.  If the sides are opposite and therefore cannot individually follow the entirety of a perimeter, how can the sides be adjacent to the entirety?
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Due to the plethora of inconsistencies, claims will be interpreted as written instead of only in light of the original disclosure
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gearhart (US Publication 2009/0025124) in view of Boyle (US Publication 2003/0056333), Brown (US Publication 2017/0157447), Fries (US Publication 2012/0011637), and Gray (US Publication 2016/0015103).
Regarding Claim 19, Gearhart teaches a garment weight (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1 and 5; [0005] “invention prevents…the garment from riding up…by disposing weights on the garment”; [0014] “weights 250, specifically left weight 255 and right weight 260”) comprising: 
a rectangular weight portion consisting of a first surface, a second surface, and a side surface (see annotated Fig. 5 below; [0030] “weights 250”; [0031] “dimensions of the weights are typically rectangular”)
wherein the first surface consists of two opposing parallel sides (See Fig. 5),

    PNG
    media_image1.png
    526
    723
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    526
    499
    media_image2.png
    Greyscale

and the width between said parallel sides is 0.5 inch ([0031] “dimensions of the weights…can range…from ¼” to 2” for the width”),
and two opposing semi-circular sides in the same plane as said parallel sides (see Fig. 5 above),
wherein the endpoints of each semi-circular side meets the endpoints of each parallel side such that each semi-circular side spans only the width between said parallel sides (see Fig. 5 above), and
the second surface is identical in shape to said first surface (inasmuch as Gearhart is typically rectangular and does not disclose the surfaces as being non-identical), and
said second surface opposes said first surface in a parallel plane and is identically oriented as said first surface (see Fig. 5); and
said first and second surfaces are separated by a distance of 0.1 inches ([0031] “dimensions of the weights …can range …from 1/64 to ½” in thickness, wherein 1/64 is 0.015625), and
the side surface is rectangular with two length sides and two width sides, and is 0.1 inch in width and 5.14 inches in length (see Fig. 5; [0031] “dimensions of the weights…can range in length from 3” to 15”, from ¼” to 2” for the width”),
one length side of said side surface is adjacent to the entire perimeter of said first surface and the opposite length side of said side surface is adjacent to the entire perimeter of said second surface, such that all three surfaces together form a three-dimensional shape (Gearhart teaches the length sides of the side surface and the first/second surfaces, wherein the existence of the first/second surfaces indicate some sort of spatial boundaries which are herein interpreted as “perimeter”, said elements meeting the structural limitations in the claims and performing the functions as recited such as being capable of being adjacent one another, inasmuch as the term adjacent has been explicitly defined, and forming a 3D shape, especially in view of Fig. 5).

Gearhart at least suggests wherein the length of said parallel sides is 1 inch ([0031] “dimensions of the weights…can range in length from 3” to 15”),
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
As such, especially as Gearhart already teaches a length close in the range recited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of said parallel sides based on application (for example: size of garment in use), aesthetic design choice, and/or manufacturing material constraints.

Gearhart does not explicitly teach the composition of said weight portion consists of clay or ceramics.
However, Gearhart does teach the composition of said weight portion being of metal ([0031] “weights 250 can be…metal”).

Boyle teaches the composition of said weight portion consists of clay or ceramics ([0008] "with regard to the weights these may be lead ingots.  However any other metal or other material may be used.  In particular the weights may be…a ceramic material").
As such, Gearhart teaches all of the elements of the instant invention as discussed in detail above except providing that the weight consists of ceramic.  Although Gearhart does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Gearhart by making its metal weight of ceramic. Such modification would be considered a mere choice of a commonly used material, in the weight art, to make a weight of ceramic on the basis of its suitability for the intended use. In other words, the use of ceramic would have been an "obvious to try" approach because the use of such a well-known material for a weight is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Boyle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gearhart’s metal with that of ceramic taught by Boyle as a simple substitution of one material for another based on material availability, especially as Boyle teaches such interchangeability.

Gearhart also does not explicitly teach said weight portion weight 10 grams.
However, Gearhart does teach [0031] “weight can be any size or shape…designed to create a minimum of awareness to the wearer”).

Brown teaches wherein said weight portion weighs 10 grams (see Fig. 1C; see title “weighted garments”; [0093] "weight area includes at least a first weight 124"; [0083] "each individual weight is in a range of 0.01-0.1 kg").
Even though Gearhart is silent as to the specific gram weight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the garment weight of Gearhart and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gearhart if necessary with the gram weight of Brown as both are in the garment weight arts and based on user choice such as desired comfort ([0004]) especially in light of Gearhart’s motivation of minimum of awareness ([0031]).

Gearhart also does not explicitly teach a coating layer that is applied to each of said first surface, second surface, and side surface,
wherein said coating layer is composed of paint.

Fries teaches a coating layer that is applied to each of said first surface, second surface, and side surface (see Figs. 1 and 2; [0033] "weighted apparatus 10 is utilized with an article of clothing 12 to weigh down the lower end 14 thereof to keep the lower end 14 from being easily blown or raised upward"; [0034] "weighted apparatus 10 generally comprises a first member 20 and a second member 22"; [0035] "first member 20 comprises an outer plate 30 that is made out of a metal"; [0035] "at least the outwardly disposed surface 32 of the outer plate 30 is painted, coated, or otherwise treated so as to be generally in corresponding relation (e.g., substantially match the color thereof) with the other surface 24 of the article of clothing 12 so the first member 20 will be somewhat inconspicuous on the article of clothing 12"),
wherein said coating layer is composed of paint (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gearhart’s surfaces with the paint taught by Fries such that not only is the weight color is inconspicuous relative to the garment but also for easier manufacturing for all surfaces to be coated and/or for continuity in aesthetic design choice.

Gearhart also does not explicitly teach an adhesive layer that is applied to the coating layer on said first surface,
wherein said adhesive layer is comprised of a pressure-sensitive reusable adhesive, and
said adhesive layer is configured to releasably adhere to a garment such that the garment weight weighs down the garment,
a protective covering that is applied to said adhesive layer, and
said protective covering consists of paper, and
said protective covering is removable by peeling the paper away from the adhesive layer.

Gray teaches an adhesive layer that is applied on said first surface (see Figs. 1-2; [0022] "portable pocket 10 includes a base panel 20 connected to an outer panel 30…adhesive layer 40 is provided on a side of the base panel that is opposite the outer panel.  The portable pocket 10 is configured to be secured to a garment via the adhesive layer 40"),
wherein said adhesive layer is comprised of a pressure-sensitive reusable adhesive (see Fig. 2; [0032] "adhesive layer 40 may be comprised of a pressure-sensitive adhesive designed for removable applications"; as the adhesive is for removable applications, it is reusable; furthermore, [0044] “portable pocket may be reused with any of various garments to provide an accessory holding pocket for the user”; as such, since the pocket is reusable and adheres to the garment, the adhesive is reusable), and
said adhesive layer is configured to releasably adhere to a garment such that the garment weight weighs down the garment (see Figs. 1-2; [0022] “portable pocket 10 is configured to be secured to a garment via the adhesive layer 40”; [0032] "adhesive layer 40 may be comprised of a pressure-sensitive adhesive designed for removable applications"),
a protective covering that is applied to the adhesive layer (see Fig. 2; [0033] in at least one embodiment as shown in FIG. 2, a backer sheet 42 is provided on the side of the adhesive layer 40 that faces away from the base panel 20");
said protective covering consists of paper ([0033] "The backer sheet 42 is a sheet of paper"); and
said protective covering is removable by peeling the paper away from the adhesive layer (see Fig. 2; [0033] "back sheet 42 is a sheet of paper or other material that may be easily peeled away from the adhesive layer 40 in order to expose the adhesive layer 40 before it is secured to a garment. Accordingly, the backer sheet 42 may be removed just prior to the portable pocket being positioned upon and pressed against an intended surface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gearhart’s method of having the weight 250 disposed on the garment 100 with Gray’s adhesive layer as both are in the garment arts and based on intended use such as for removable applications ([0032]).  Especially as Gearhart already teaches other possible mechanical fasteners ([0030]) but is merely silent as to being configured to releasably adhere, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Gearhart’s adhesive for Gray’s based on intended use.  
Furthermore, especially as Gearhart’s weight prevents riding up, a releasably adhered weight as modified by Gray’s adhesive layer would still meet the recitation of weighing down the garment.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gearhart with not only Gray’s adhesive but also of Gray’s paper protective covering in order to protect the adhesive and for ease of use ([0033]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of Fries’ coating on Gearhart’s weight and Gray’s adhesive on Gearhart’s weight would collectively teach an adhesive layer applied to the coating layer on said first surface in order for proper functionality of the adhesive to adhere to a garment (as opposed to being under the coating).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cebo-Johnson (USPN 5553322) in view of Gearhart (US Publication 2009/0025124), Boyle (US Publication 2003/0056333), Brown (US Publication 2017/0157447), Fries (US Publication 2012/0011637), and Gray (US Publication 2016/0015103).
Regarding Claim 19, Cebo-Johnson teaches a garment weight (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 8; Col. 5 Line 60 “weights 98”; Cebo-Johnson teaches the weight which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in a garment, especially in light of Col. 1 Line 13 “weighted exercising garment”) comprising:
a weight portion consisting of a first surface, a second surface, and a side surface (see annotated Fig. 8 below),
wherein the first surface consists of two opposing parallel sides (see Fig. 8),

    PNG
    media_image3.png
    352
    517
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    323
    572
    media_image4.png
    Greyscale

and two opposing semi-circular sides in the same plane as said parallel sides (see annotated Fig. 8 above),
wherein the endpoints of each semi-circular side meets the endpoints of each parallel side such that each semi-circular side spans only the width between said parallel sides (see Fig. 8 above), and
the second surface is identical in shape to said first surface (met in view of Col. 5 Lines 60-62 “weights 98 are…generally rectangular” and as Cebo-Johnson does not disclose the surfaces as being non-identical), and
said second surface opposes said first surface in a parallel plane and is identically oriented as said first surface (see Fig. 8); and
one length side of said side surface is adjacent to the entire perimeter of said first surface and the opposite length side of said side surface is adjacent to the entire perimeter of said second surface, such that all three surfaces together form a three-dimensional shape (Cebo-Johnson teaches the length sides of the side surface and the first/second surfaces, wherein the existence of the first/second surfaces indicate some sort of spatial boundaries which are herein interpreted as “perimeter”, said elements meeting the structural limitations in the claims and performing the functions as recited such as being capable of being adjacent one another, inasmuch as the term adjacent has been explicitly defined, and forming a 3D shape, especially in view of Fig. 8).

Cebo-Johnson does not explicitly teach that the weight portion is rectangular.
However, Cebo-Johnson does teach that the weight portion is generally rectangular (Col. 5 Lines 60-62 “weights 98 are…generally rectangular”).
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cebo-Johnson’s shape to be generally rectangular for aesthetic design purposes.

Cebo-Johnson also does not explicitly teach wherein the length of said parallel sides is 1 inch
and the width between said parallel sides is 0.5 inch,
the side surface is rectangular with two length sides and two width sides, and is 0.1 inch in width and 5.14 inches in length.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the garment weight of Cebo-Johnson and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), especially in light of [0031] “weight can be any size or shape…designed to create a minimum of awareness to the wearer”.

Nevertheless, Gearhart teaches and the width between said parallel sides is 0.5 inch ([0031] “dimensions of the weights…can range…from ¼” to 2” for the width”),
said first and second surfaces are separated by a distance of 0.1 inches ([0031] “dimensions of the weights …can range …from 1/64 to ½” in thickness, wherein 1/64 is 0.015625), and
the side surface is rectangular with two length sides and two width sides, and is 0.1 inch in width and 5.14 inches in length (see Fig. 5; [0031] “dimensions of the weights…can range in length from 3” to 15”, from ¼” to 2” for the width”).
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cebo-Johnson, if necessary, with the dimension of Gearhart depending on intended use, such as the location of the weight, especially as Cebo-Johnson teaches weights at the legs (see Fig. 1; Col. 6 Lines 2-4 “back of each pack…mates with…material 70-84 on the garment” and Col. 5 Lines 65-66 “weight can conform to some extent to the human shape”), while Gearhart is also at the legs (see Fig. 5).

Modified Cebo-Johnson with Gearhart at least suggests wherein the length of said parallel sides is 1 inch (Gearhart [0031] “dimensions of the weights…can range in length from 3” to 15”),
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
As such, especially as Gearhart already teaches a length close in the range recited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cebo-Johnson’s length of said parallel sides based on application (for example: size of garment in use), aesthetic design choice, and/or manufacturing material constraints.

Cebo-Johnson also does not explicitly teach the composition of said weight portion consists of clay or ceramics.
However, Cebo-Johnson does teach lead (Col. 5 Lines 60, 62 “weights 98…can be made of lead”).

Boyle teaches the composition of said weight portion consists of clay or ceramics ([0008] "with regard to the weights these may be lead ingots.  However any other metal or other material may be used.  In particular the weights may be…a ceramic material").
As such, Cebo-Johnson teaches all of the elements of the instant invention as discussed in detail above except providing that the weight consists of ceramic.  Although Cebo-Johnson does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Cebo-Johnson by making its metal weight of ceramic. Such modification would be considered a mere choice of a commonly used material, in the weight art, to make a weight of ceramic on the basis of its suitability for the intended use. In other words, the use of ceramic would have been an "obvious to try" approach because the use of such a well-known material for a weight is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Boyle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cebo-Johnson’s lead with that of ceramic taught by Boyle as a simple substitution of one material for another based on material availability, especially as Boyle teaches such interchangeability.

Cebo-Johnson also does not explicitly teach said weight portion weighs 10 grams.

Brown teaches wherein said weight portion weighs 10 grams (see Fig. 1C; see title “weighted garments”; [0093] "weight area includes at least a first weight 124"; [0083] "each individual weight is in a range of 0.01-0.1 kg").
Even though Cebo-Johnson is silent as to the specific gram weight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the garment weight of Cebo-Johnson and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cebo-Johnson if necessary with the gram weight of Brown as both are in the garment weight arts and based on user choice such as desired comfort ([0004]).

Cebo-Johnson also does not explicitly teach a coating layer that is applied to each of said first surface, second surface, and side surface,
wherein said coating layer is composed of paint.

Fries teaches a coating layer that is applied to each of said first surface, second surface, and side surface (see Figs. 1 and 2; [0033] "weighted apparatus 10 is utilized with an article of clothing 12 to weigh down the lower end 14 thereof to keep the lower end 14 from being easily blown or raised upward"; [0034] "weighted apparatus 10 generally comprises a first member 20 and a second member 22"; [0035] "first member 20 comprises an outer plate 30 that is made out of a metal"; [0035] "at least the outwardly disposed surface 32 of the outer plate 30 is painted, coated, or otherwise treated so as to be generally in corresponding relation (e.g., substantially match the color thereof) with the other surface 24 of the article of clothing 12 so the first member 20 will be somewhat inconspicuous on the article of clothing 12"),
wherein said coating layer is composed of paint (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cebo-Johnson’s surfaces with the paint taught by Fries such that not only is the weight color is inconspicuous relative to the garment but also for easier manufacturing for all surfaces to be coated and/or for continuity in aesthetic design choice.

Cebo-Johnson also does not explicitly teach an adhesive layer that is applied to the coating layer on said first surface,
wherein said adhesive layer is comprised of a pressure-sensitive reusable adhesive, and
said adhesive layer is configured to releasably adhere to a garment such that the garment weight weighs down the garment,
a protective covering that is applied to said adhesive layer, and
said protective covering consists of paper, and
said protective covering is removable by peeling the paper away from the adhesive layer.

Gray teaches an adhesive layer that is applied on said first surface (see Figs. 1-2; [0022] "portable pocket 10 includes a base panel 20 connected to an outer panel 30…adhesive layer 40 is provided on a side of the base panel that is opposite the outer panel.  The portable pocket 10 is configured to be secured to a garment via the adhesive layer 40"),
wherein said adhesive layer is comprised of a pressure-sensitive reusable adhesive (see Fig. 2; [0032] "adhesive layer 40 may be comprised of a pressure-sensitive adhesive designed for removable applications"; as the adhesive is for removable applications, it is reusable; furthermore, [0044] “portable pocket may be reused with any of various garments to provide an accessory holding pocket for the user”; as such, since the pocket is reusable and adheres to the garment, the adhesive is reusable), and
said adhesive layer is configured to releasably adhere to a garment such that the garment weight weighs down the garment (see Figs. 1-2; [0022] “portable pocket 10 is configured to be secured to a garment via the adhesive layer 40”; [0032] "adhesive layer 40 may be comprised of a pressure-sensitive adhesive designed for removable applications"),
a protective covering that is applied to the adhesive layer (see Fig. 2; [0033] in at least one embodiment as shown in FIG. 2, a backer sheet 42 is provided on the side of the adhesive layer 40 that faces away from the base panel 20");
said protective covering consists of paper ([0033] "The backer sheet 42 is a sheet of paper"); and
said protective covering is removable by peeling the paper away from the adhesive layer (see Fig. 2; [0033] "back sheet 42 is a sheet of paper or other material that may be easily peeled away from the adhesive layer 40 in order to expose the adhesive layer 40 before it is secured to a garment. Accordingly, the backer sheet 42 may be removed just prior to the portable pocket being positioned upon and pressed against an intended surface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cebo-Johnson’s method of having the weight 98 disposed in the pocket 97 (Col. 5 Lines 57-59 “pack 96…provide…pocket…with the weight 98”; Col. 6 Lines 2-4 “back of each pack…mates with…material 70-84 on the garment”) with Gray’s adhesive layer as both are in the garment arts and based on intended use such as for removable applications ([0032]).  
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cebo-Johnson with not only Gray’s adhesive but also of Gray’s paper protective covering in order to protect the adhesive and for ease of use ([0033]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of Fries’ coating on Cebo-Johnson’s weight and Gray’s adhesive on Cebo-Johnson’s weight would collectively teach an adhesive layer applied to the coating layer on said first surface in order for proper functionality of the adhesive to adhere to a garment (as opposed to being under the coating).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 6-13, and 18 have been considered but are moot because of the new grounds of rejection necessitated by amendment, especially as applicant has cancelled all pre-existing claims and written a new Claim 19.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Pertaining to applicant’s remarks starting on page 4 that paragraph [0006] provides support for the link between “surface” and “semi-circular side”, examiner respectfully disagrees as similarly indicated in previous actions.  [0006] refers to semi-circular sides of the overall weight structure, and does not associate the semi-circular sides with individual surface(s).  Paragraph [0006] clearly recites “weight portion has…two semi-circular sides…two opposing surfaces,” and does not recite a single surface with a semi-circular side as previously claimed.  
Furthermore, despite remarks on page 5 regarding paragraph [0021], paragraph [0021] also merely generically discloses alleged surfaces in the Figures but does not disclose them specifically with semi-circular sides. Although applicant points to Fig. 1, examiner directs attention to Fig. 2, where each surface does not seem to have delineated semi-circular sides (where each surface’s semi-circular side begins and ends) and as element 6 “semi-circular side” of the overall garment weight is curved.
Furthermore, despite applicant’s remarks on page 5 that Fig. 1 depicts “clearly …an obround surface,” examiner first notes that “obround surface” is not claimed (especially contrary to applicant’s remarks on page 5).  Additionally, claims are read in the light of the entirety of the specification, where Fig. 4, such as element 5, seems inconsistent with the term “obround”, along with comparing with Fig. 2 (such as element 6 of the overall garment weight).  A 2-D obround shape is completely flattened on surface, whereas Fig. 2 transition between surface 4 and element 6 of the overall garment weight seem to delineate otherwise. Furthermore, to describe the weight as with an “obround surface” seems inconsistent with disclosure in the specification such as [0021] describing the garment’s dimensions as “avoid[ing] any sharp edges”, and again in [0034].  An “obround surface” has two parallel lines, indicating an edges.  Furthermore, Figs. 1 and 2 seem to indicate that Fig. 1 should have “shading” at the ends to indicate a change in depth/thickness at the ends.  As such, the surface cannot be obround/flat.  As such, it is unclear what the intended shape of the weight is, especially in light of the inconsistency of the dimensions in the claims throughout prosecution.  
Especially in light of the aforementioned and that the semi-circular sides were disclosed of the overall weight element and not of specific surfaces, the argument of an “obround surface” is found unpersuasive that “Figure 1 clearly shows that these semi-circular sides are part of the ‘first surface 4’” on page 5.  Figures 2-4 seem to suggest otherwise.
Regarding applicant’s remarks on page 5 that [0006] and Figure 1 provide support for “first surface…consisting of two opposing parallel sides”, examiner respectfully disagrees.  Especially as such a description seem to be in direct contradiction of [0021] and [0034] regarding sharp edges, it is unclear how the overall disclosure supports this statement, and especially as [0006] discloses the parallel sides relative to the overall garment weight and not to a specific surface.  Even if support can be determined for Fig. 1 surface 4 being obround and therefore having opposing parallel sides, remarks and amended claims also indicate that surfaces 4 and 5 are identical.  Fig. 4 clearly shows surface 5 as not being obround.  If surface 5 is not obround and is identical to surface 4, then how does surface 4 have parallel sides?  Figure 2 element 6 of the overall garment weight may seem to delineate otherwise as well.
Furthermore, support for the term “same plane” relative to the semi-circular sides and parallel sides is not found in paragraph [0006] contrary to applicant’s remarks on page 5.  See 112(a) new matter rejection above.
Statements on page 5 regarding the values of the dimension are also not found supported as indicated in the new matter rejections above.
As for applicant’s statement on page 5 that ‘Figure 2 and Figure 3 provides support for the claim language that ‘second surface 2’ is in a parallel plane to ‘first surface 4,’” examiner first indicates that applicant may have meant “second surface 5,” as 2 is the adhesive layer.  As aforementioned, claims must be read in light of the entirety of the specification, and Fig. 4 seems to suggest otherwise.
Statement on page 5 regarding “generally rectangular” being supported by paragraph [0006] is also found non-persuasive as indicated in the new matter rejection above.
Furthermore, page 5 remarks “identical shape of the second surface to the first surface is inherent in the generally rectangular shape of the whole garment weight” is not found persuasive.  Especially as the original disclosure did not define the metes and bounds of the term “generally,” it is unclear what specific structure such a term is meant to entail, let alone inherent structure.  prosecution seems to indicate inconsistency with the intended dimensions of the invention, and therefore inherency furthermore cannot be assumed.  Additionally, see again Fig. 4 that clearly shows elements 4 and 5 being different.  Merely because [0026] recites “second surface 5 may be considered a surface that opposes the garment facing surface 4” does not provide specific support that surface 5 and 4 are identical, let alone inherently identical.
Statement on page 5 regarding [0021] reciting “‘surfaces are used for illustrative purposes and do not connote any specific orientation” seems to further indicate that applicant cannot rely on any of the illustrations to draw support for any claim language or lack of explicit term disclosure.  Furthermore, [0021] seems to further support a conclusion that the shape of the weight is obvious and unpatentable as it is considered non-critical and can be any other shape.
With statement on page 5 regarding [0006] that “to have two parallel sides…the second surface must therefore be oriented identically to the first surface”, examiner respectfully disagrees.  Especially as the weight seems to be a 3-D object, two lines can be parallel without being identically oriented (one line could be angled at 45 degrees whereas another line could be angled at 25 degrees and still be parallel).
Pertaining to statement on page 6 that [0026] provides explicit support for values of dimensions such as “thickness…may be 0.1 inches”, examiner respectfully disagrees, as [0026] has no dimensional values.    Examiner notes that [0025] has dimensional values, but only recites “thickness of approximately 0.04 inches” and “thickness…is typically less than 0.3 inches…the thickness is in a range of 0.04 to 0.3 inches.”  The latter two statements may provide support for “0.1 inches” but not “approximately 0.04 inches” as the original disclosure did not provide an explicit definition for the term “approximately.”  Especially in light of the dimensional support issues, examiner recommends providing annotations in the drawings.
Pertaining to applicant’s remarks on page 6 that [0021] provides dimensional value support for perimeter, examiner respectfully disagrees as indicated above in the new matter rejection.
Pertaining to applicant’s remarks on page 6 that “side surface is rectangular is inherent in the drawings”, examiner respectfully disagrees.  First, applicant’s disclosure is “generally rectangular,” and therefore does not have support for “rectangular.”  Furthermore, at the least, Figure 4 clearly does not show rectangular.  
Pertaining to applicant’s remarks page 6 for [0005] support pertaining to the adhesive layer, it is not found persuasive for reasons stated in 112(a) new matter rejection above.
Examiner notes that remarks on page 6 and 8 pertaining to the storage case were inadvertently not removed.
Pertaining to applicant’s remarks on page 8 that the previous combination of prior art do not render obviousness as “the combination fails to support any of these [MPEP 2143] rationales”, examiner respectfully disagrees and directs applicant’s attention to each “it would have been obvious” statement in the rejections that indicate motivation for obviousness.
Pertaining to applicant’s remarks on page 9 regarding hindsight-- in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Even if the various drawing and specification objections are overcome, arguments pertaining to the 103 rejections for lack of motivation are not persuasive as aforementioned.
Overall, examiner notes-- A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In conclusion, as best understood, claims seem to be drawing upon assumed dimensions of a garment weight that was not disclosed or properly disclosed either in terms or illustrations in the claims, specification or drawings by the original disclosure.  Furthermore, the claims seem to be inconsistent with the disclosure; and even if not, support has not been persuasively found in the original disclosure.  Drawings also seem to have inconsistencies between Figures.
Applicant’s options are to file a continuation-in-part in order to add disclosure not in the original disclosure to better clarify the invention, to decline response which will result in an abandonment after 6 months, to request express abandonment earlier than 6 months by calling the examiner or by following instructions in MPEP 711.01 , to file an after-final response, or to file a request for continued examination.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Mower (Buzzfeed NPL) and Lord (Buzzfeed NPL) are also directed to garment weights.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732